Exhibit 10.75

TERMINATION AND AMENDMENT AGREEMENT

This Termination and Amendment Agreement (the “Agreement”) is made and entered
into as of March 1, 2006 by and among Molecular Imaging Sorrento Valley LLC, a
Delaware limited liability company (“PET LLC”), Molecular Imaging Cyclotron LLC,
a Delaware limited liability company (“Cyclotron LLC”), and the Regents of the
University of California, a California corporation, on behalf of UCSD Medical
Group (“UCSD”), with reference to the following facts:

A. The parties have entered into an Asset Purchase Agreement dated as of
August 15, 2003 (the “Asset Purchase Agreement”) pursuant to which UCSD has
purchased from Cyclotron LLC, a CTI RDS 111 scanner and certain tenant
improvements relating thereto (the “Cyclotron” ), located at the at 11388
Sorrento Valley Road, San Diego, California 92121 (the “Center”);

B. UCSD and Cyclotron LLC have entered into an Equipment Sublease Agreement
dated August 15, 2003, as modified by the term sheet dated September 24, 2004
(the “Cyclotron Equipment Sublease”), pursuant to which UCSD subleases the
Cyclotron to Cyclotron LLC;

C. Cyclotron LLC has become unable to make the monthly payment obligations under
the Cyclotron Equipment Sublease; is in arrears to UCSD for such payments; and
has been unable to secure additional capital contributions to continue to
operate the Center;

D. UCSD has entered into an Asset Purchase Agreement (the “UCSD PETNET
Agreement”) with PETNET Pharmaceuticals, Inc., a Tennessee corporation
(“PETNET”), pursuant to which PETNET has agreed to purchase the Cyclotron from
UCSD, and Cyclotron LLC has entered into the Business Transfer Agreement dated
March 1, 2006 (the “Cyclotron LLC PETNET Agreement”), pursuant to which
Cyclotron LLC has agreed to transfer its business operations and contracts to
PETNET.

E. Effective upon the closing (the “Closing”) under the UCSD PETNET Agreement
and Cyclotron LLC PETNET Agreement, UCSD and Cyclotron LLC desire to terminate
the Cyclotron Equipment Sublease and amend certain provisions of the Asset
Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Termination of Cyclotron Equipment Sublease. Effective upon the Closing Date,
the Cyclotron Equipment Lease shall be terminated and neither party shall have
any future or historical obligations to one another under the Cyclotron
Equipment Lease.

 

1



--------------------------------------------------------------------------------

2. Amendment of Asset Purchase Agreement. Effective upon the Closing Date,
Section 1.10 (b) “UCSD Capital Contributions”—”Cyclotron LLC” of the Asset
Purchase Agreement shall be deleted in its entirety.

3. Effective Date. This Agreement shall become effective upon, and only in the
event of, the Closing under the UCSD PETNET Agreement and the Cyclotron LLC
PETNET Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Termination and
Amendment Agreement the day and year first above written.

 

UCSD:     PET LLC:

The Regents of the University of California

   

Molecular Imaging Sorrento Valley LLC,

a Delaware limited liability company

By:  

/s/ David Sakai

   

By:

 

Molecular Imaging Corporation, its Manager

       

By:

 

/s/ Kenneth C. Frederick

         

Kenneth C. Frederick, CEO

    CYCLOTRON LLC:    

MOLECULAR IMAGING CYCLOTRON LLC,

a Delaware limited liability company

     

By:

 

Molecular Imaging Corporation, its Manager

       

By

 

/s/ Kenneth C. Frederick

         

Kenneth C. Frederick, CEO

 

2